Citation Nr: 9908820	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-43 055	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from June 1992 to February 
1996.  This appeal was remanded to the RO in December 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The right knee disorder is manifested by complaints of 
knee pain and diagnoses of degenerative joint disease and 
mild sensory loss; but there is no instability or giving way, 
fatigability or lack of endurance, the knee ligaments are 
intact, there is nearly full range of knee motion without 
pain, and the knee disorder does not interfere with the 
veteran's employment.  


CONCLUSION OF LAW

A compensable rating for the right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran injured his 
right knee and underwent knee surgery in September 1995.  

On VA orthopedic examination in May 1996, the veteran gave a 
history of twisting his right knee and undergoing surgery to 
repair his anterior cruciate ligament (ACL).  His right knee 
was negative for instability, anterior drawer, Lachman's 
sign, and pivot shift.  There were no signs of swelling and 
no complaints of pain.  The impression was status post right 
ACL reconstruction and normal right knee examination.  On VA 
neurological examination in May 1996, the examiner noted a 
well-healed right knee scar.  In June 1996, the RO awarded 
service connection and assigned a noncompensable rating for 
the right knee.  

In an August 1996 notice of disagreement, the veteran 
indicated that he had right knee numbness, instability, and 
difficulty in running or walking for extended periods of 
time.  His knee went out of joint periodically and he had 
significant knee pain.  In a VA Form 9 submitted in September 
1996, he added that his knee popped out of joint two to three 
times a week.  

In the December 1997 remand, the Board noted that, subsequent 
to the May 1996 VA orthopedic examination, the veteran 
complained of right knee numbness and instability.  The May 
1996 VA orthopedic examination report did not indicate 
whether the right knee exhibited weakened movement, excess 
fatigability, or incoordination, and it was unclear whether 
any limitation of motion due to pain had been considered in 
rating the severity of the right knee disorder.  Accordingly, 
the remand directed that the veteran be afforded a VA 
orthopedic examination.  

On September 1998 VA orthopedic examination, the veteran 
complained of pain and stiffness on turning, twisting and 
walking, with limitation of right knee lateral movement and 
numbness along the right lateral aspect of the knee.  He 
could not participate in sports.  He could kneel and squat 
for short periods without difficulty.  Cold and damp 
conditions caused an increase in the severity of his pain.  
He denied swelling, heat sensation or right knee redness.  
There was no instability or giving way, fatigability, or lack 
of endurance.  He did not have periods of knee flareups due 
to his avoidance of sports activities.  He did not use any 
brace or assistive device for ambulation.  The veteran's 
employment was in chemical engineering and he reported that 
his right knee did not affect his job performance.  There was 
an anterior knee incision measuring 11 centimeters in length, 
which was well-healed and did not adhere to underlying 
tissues.  There were two minute, medial and lateral knee 
incisions measuring 0.5 centimeters each, and these incisions 
were also well-healed and did not adhere to underlying 
tissues.  Compression testing of the patella revealed slight 
tenderness around the inferior margin.  Stress testing showed 
that the ACL, posterior cruciate ligament, and medial and 
lateral collateral ligaments were intact.  There was no 
crepitation on passive range of motion.  The veteran could 
extend his knee to 0 degrees, and could flex his knee to 130 
degrees.  There was no pain associated with any range of 
motion testing.  Manual muscle testing was 5/5 with flexion 
and extension.  Deep tendon reflexes were 2+ and symmetric of 
bilateral patellar tendons.  Sensory examination revealed 
decreased sensation on the lateral aspect of the right knee, 
as compared with the left.  The veteran was able to 
straighten both knees from a sitting position without 
difficulty.  There was no evidence of right knee joint 
effusion, swelling, or erythema.  Diagnoses were status post 
right ACL reconstruction and partial lateral meniscectomy, 
mild right knee degenerative joint disease and mild sensory 
loss.  X-rays of the right knee showed evidence of prior 
ligament repair and no other significant abnormality was 
identified.  

Analysis

The veteran's claim for an increased (compensable) rating for 
a right knee disorder is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Court has held that, while the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating the veteran's claim for a compensable rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.  An evaluation of 
the level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  Furthermore, the Court has held that VA 
must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of 
motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.   

Based on these decisions, in a July 1997 opinion, VA's 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
"pyramiding" under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit at least 
the criteria for a zero percent rating under Diagnostic Codes 
5260 or 5261 in order to obtain the separate rating for 
arthritis.  VAOPGCPREC 23-97, July 1, 1997.  (Full range of 
motion of the knee is from 0 to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic 
Code 5260, a zero percent rating is assigned when flexion is 
limited to 60 degrees.  It is not until flexion is limited to 
45 degrees, that a compensable 10 percent evaluation is 
assigned under this code.  Under Diagnostic Code 5261, a zero 
percent rating is assigned when extension is limited to 5 
degrees, and it is not until extension is limited to 10 
degrees that a compensable 10 percent rating is assigned.) 

The veteran's right knee disorder is currently noncompensably 
rated under Diagnostic Code 5257.  Slight, recurrent 
subluxation or lateral instability of the knee is assigned a 
10 percent rating.  To warrant a 20 percent rating, there 
must be moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Based on the evidence of record, the Board concludes that a 
compensable rating is not warranted.  The September 1998 VA 
orthopedic examination revealed that the right knee ligaments 
were intact, with no evidence of right knee instability or 
giving way, fatigability, or lack of endurance.  Therefore, a 
compensable rating is not warranted under  Diagnostic Code 
5257.  The veteran also has full right leg flexion and nearly 
full right leg extension, which is accomplished without pain.  
(Right leg range of motion was from 0 degrees to 130 
degrees.)  Therefore, the criteria for a compensable rating 
under either Diagnostic Code 5260 (limitation of flexion) or 
5261 (limitation of extension) is not met.  Although mild 
right knee degenerative joint disease has been diagnosed, in 
the absence of limitation of knee motion to a compensable 
degree, no separate rating is warranted for arthritis under 
Diagnostic Code 5003.  Mild right knee sensory loss has also 
been diagnosed and the Board has considered rating the right 
knee disorder under an alternative Diagnostic Code.  There 
is, however, no loss of function associated with this mild 
sensory loss, and the veteran has indicated that his right 
knee disorder does not interfere with his employment.  
Similarly, the veteran has indicated that he does not have 
flareups of knee pain because he avoids participation in 
sports.  Under these circumstances, there is no basis on the 
current record for assigning a compensable disability 
evaluation for the veteran's right knee disorder.  




ORDER

A compensable rating for a right knee disorder is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


